ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-242 concluding that WILLIAM E. Mc-MANUS, II, formerly of MORRISTOWN, who was admitted to the bar of this State in 1982, and who thereafter was temporarily suspended from the practice of law pursuant to Rule l:20-13(b) by Order of the Court filed December 10, 2002, should be suspended from the practice of law for a period of two years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney’s trustworthiness or fitness) and RPC 8.4(c) (dishonesty, fraud, deceit and misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM E. McMANUS, II, is suspended from the practice of law for a period of two years and until the further Order of the Court, retroactive to December 10, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*416ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.